Citation Nr: 0701291	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On substantive appeal in June 2005, the veteran indicated 
that he wanted to appear at a hearing before a member of the 
Board.  However, by written correspondence received in July 
2005, the veteran withdrew his request for a hearing.  No 
further action is warranted.


FINDING OF FACT

The veteran does not have hepatitis C as a result of his 
military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2003.  In the notice, the veteran was informed of the 
type of evidence needed to substantiate the service 
connection claim, namely, evidence connecting a current 
disability to an injury or disease during active service.  
The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the provision for the effective date, that 
is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability).

To the extent that the degree of disability assignable was 
not provided in the pre-adjudication notice, as the claim is 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO has assisted the 
veteran in obtaining the evidence necessary to substantiate 
his claim, including obtaining service medical records and VA 
treatment records identified by the veteran.  The veteran has 
also been afforded a VA examination.  It is also noted that 
the provisions of the Veterans Benefits Administration 
Training Letter 01-02 on Hepatitis C, dated April 17, 2001, 
have been substantially complied with.  As the veteran has 
not identified any additional evidence pertinent to the 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the VCAA 
requirements have been met, and a decision on the merits does 
not prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Principles Related to Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Analysis
The Board initially notes that the veteran's service medical 
records indicate he was diagnosed with hepatitis A in 1977.  
The veteran asserts that he would have also been diagnosed 
with hepatitis B and C at that time, if the necessary tests 
were available.

Service medical records are silent as to complaints or a 
diagnosis of hepatitis C, and the veteran never recounted any 
instances of in-service risk exposure.  Hepatitis C was 
initially documented in 1991, nearly 15 years after service.  
The absence of documented complaints and diagnosis of 
hepatitis C from 1977 to 1991 weighs against the claim.  
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.)

The post-service medical evidence does not provide a clear 
hepatitis C diagnosis until 2003, and contains a great deal 
of evidence of high-risk activity for hepatitis C.  
Specifically, the medical evidence shows that the veteran has 
tattoos and a reported history of drug abuse, to include the 
use of heroin and intravenous drug use.  The history of drug 
use as noted in the March 2005 VA examination report echoes 
much earlier notations of drug use in the medical evidence, 
indicating that the veteran began using heroin in 1978 and 
continued on and off for 10 years.  The medical evidence of 
record also indicates that existing intravenous sites were 
found upon examination, and that the veteran has required 
methadone treatment for the past eight years.  The Board 
therefore can find no reason to discount the probative value 
of the evidence of high risk drug use.  

There is no competent evidence associating any reported 
symptoms with hepatitis C prior to 1991, nor is there any 
competent evidence associating the veteran's hepatitis C with 
his service.  In this regard, the only competent evidence is 
found in the March 2005 VA examination report.  There, the 
examiner stated that the veteran's diagnosed hepatitis A in 
service could have been a causative factor in developing 
hepatitis C.  However, because of the veteran's admitted 
intravenous drug abuse and tattoos, that conclusion could not 
be made without resorting to speculation.

A Board conclusion that the veteran's hepatitis C had its 
origin during military service in these circumstances would 
also be speculative, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

To the extent that the veteran's statements relate his 
current hepatitis C to service, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on medical causation, and 
consequently his statements to the extent that he relates his 
current hepatitis C to service do not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  




ORDER


Service connection for hepatitis C is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


